       9:20-cv-01675-JD           Date Filed 05/12/21     Entry Number 64         Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA


Charles Michael Stokes #324518,                )                Case No.: 9:20-cv-1675-JD-MHC
                                               )
                         Plaintiff,            )
                                               )
                   vs.                         )
                                               )                OPINION & ORDER
Miss Scarborough, Mr. Byrd, and Miss           )
Richardson,                                    )
                                               )
                         Defendants.           )
                                               )

       This matter is before the Court with the Report and Recommendation of United States

Magistrate Molly H. Cherry (“Report and Recommendation”), made in accordance with 28 U.S.C.

§ 636(b)(1)(B) and Local Civil Rule 73.02(B)(2) of the District of South Carolina. 1           Charles

Michael Stokes (“Stokes” or “Plaintiff”), proceeding pro se, seeks damages based on alleged civil

rights violations pursuant to 42 U.S.C. § 1983.

       Miss Scarborough, Mr. Byrd and Miss Richardson (collectively “Defendants”) filed a

Motion for Summary Judgment on December 23, 2020. (DE 51.) On December 23, 2020,

pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), Plaintiff was advised of the

summary judgment and motion to dismiss procedures and the possible consequences if he failed

to respond adequately to the motion. (DE 52.) Plaintiff filed a Motion to Dismiss on January 19,

2021, seeking dismissal of this action. (DE 58.) Defendants did not object to Plaintiff’s motion.



1
         The recommendation has no presumptive weight, and the responsibility for making a final
determination remains with the United States District Court. See Mathews v. Weber, 423 U.S. 261, 270-
71 (1976). The court is charged with making a de novo determination of those portions of the Report and
Recommendation to which specific objection is made. The court may accept, reject, or modify, in whole
or in part, the recommendation made by the magistrate judge or recommit the matter with instructions. 28
U.S.C. § 636(b)(1).


                                                   1
         9:20-cv-01675-JD        Date Filed 05/12/21       Entry Number 64         Page 2 of 2




(DE 59.) The Report and Recommendation was issued on February 2, 2021, recommending that

the case be dismissed without prejudice pursuant to Rule 41(a)(2), Fed. $. Civ. P. (DE 60.)

         The Defendants filed no objections to the Report and Recommendation. In the absence of

objections to the Report and Recommendation, this Court is not required to give any explanation

for adopting the recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). The

Court must “only satisfy itself that there is no clear error on the face of the record in order to accept

the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005).

         Upon review of the Report and Recommendation and the record in this case, the Court

adopts the Report and Recommendation and incorporates it herein by reference.

         It is, therefore, ORDERED that this action is dismissed without prejudice.

         IT IS SO ORDERED.

                                                                _____________________________
                                                                Joseph Dawson, III
                                                                United States District Judge

Greenville, South Carolina
May 12, 2021




                                NOTICE OF RIGHT TO APPEAL
         Plaintiff is hereby notified that he has the right to appeal this order within thirty (30) days

from the date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                                   2
